  Case 3:19-cv-01057-B Document 158 Filed 08/11/21                       Page 1 of 1 PageID 4484



                       UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF TEXAS - DALLAS DIVISION

 HARRISON COMPANY, LLC.,                             §
    Plaintiff                                        §
 v.                                                  §
                                                     §             Civil Action No. 3:19-cv-01057-B
 A-Z WHOLESALERS, INC., and                          §
 BARKAT G. ALI,                                      §
      Defendants.                                    §

                           NOTICE OF ATTORNEY APPEARANCE

        TO THE HONORABLE COURT the undersigned, an attorney admitted to practice before

this Court, hereby gives notice of appearance as counsel for Defendants in the instant case.

                                                 Respectfully Submitted,

                                                 Norred Law, PLLC
                                                 /s/ Warren V. Norred
                                                 Warren V. Norred, Texas Bar No. 24045094
                                                 wnorred@norredlaw.com
                                                 515 E. Border Street; Arlington, Texas 76010
                                                 Tel. (817) 704-3984; Fax. (817) 524-6686
                                                 Attorney for Defendants

CERTIFICATE OF SERVICE - I certify that this document was served on all parties seeking
service in the instant case via ECF on August 11, 2021.

                                                 /s/Warren V. Norred
                                                 Warren V. Norred




3:19-cv-01057-B: Appearance of Warren Norred as Counsel for Defendants
